TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00089-CV



                                     M. M. L.-U., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
       NO. 295,133-B, HONORABLE CHARLES H. VAN ORDEN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               M.M.L.-U. appeals from the trial court’s decree terminating her parental rights to her

child.1 See Tex. Fam. Code § 161.001. Following a bench trial, the trial court found by clear and

convincing evidence that a statutory ground for terminating her parental rights existed and that

termination was in the child’s best interest. See id. § 161.001(b)(1)(O), (2).

               On appeal, M.M.L.-U.’s court-appointed attorney has filed a motion to withdraw

and a brief concluding that the appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744 (1967); Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641,

646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from

termination of parental rights). The brief meets the requirements of Anders by presenting a




       1
        We refer to appellant, who is the mother of the child, by her initials only. See Tex. Fam.
Code § 109.002(d); Tex. R. App. P. 9.8.
professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced on appeal. See 386 U.S. at 744; Taylor, 160 S.W.3d at 646–47. Appellant’s counsel has

certified to this Court that she provided M.M.L.-U. with a copy of the Anders brief and motion to

withdraw as counsel and informed her of her right to examine the appellate record and to file a pro

se brief. To date, M.M.L.-U. has not filed a pro se brief. The Department of Family and Protective

Services has filed a response to the Anders brief, stating that it will not file a response unless this

Court requests one.

                Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record, including the Anders brief submitted on M.M.L.-U.’s

behalf, and have found nothing that would arguably support an appeal. We agree that the appeal is

frivolous and without merit. Accordingly, we affirm the trial court’s decree terminating M.M.L.-U.’s

parental rights. We deny counsel’s motion to withdraw.2




        2
          See In re P.M., 520 S.W.3d 24 (Tex. 2016) (per curiam). In In re P.M., the Texas Supreme
Court held that the right to counsel in suits seeking the termination of parental rights extends to “all
proceedings in [the Texas Supreme Court], including the filing of a petition for review.” Id. at 27.
Accordingly, counsel’s obligation to M.M.L.-U. has not yet been discharged. See id. If M.M.L.-U.,
after consulting with counsel, desires to file a petition for review, counsel should timely file with the
Texas Supreme Court “a petition for review that satisfies the standards for an Anders brief.” See id.
at 27–28.

                                                   2
                                             _____________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Affirmed

Filed: April 11, 2019




                                               3